Citation Nr: 9926032	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, lumbar and lumbosacral spine with residual root 
irritation, currently rated as 60 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1943 to May 1946 and from February 1948 to March 1957.  
Verification of all of the veteran's periods of active 
service is not of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision confirmed and 
continued a 60 percent rating for degenerative disc disease, 
lumbar and lumbosacral spine with residual root irritation 
which had been in effect since April 1990, and denied a total 
rating for compensation on the basis of individual 
unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's degenerative disc disease, lumbar and 
lumbosacral spine with residual root irritation is currently 
manifested by complaints of pain in the paraspinal muscles, 
loss of motion with pain on motion, and subjective complaints 
of pain on sitting or standing for long periods of time.

3.  The veteran's degenerative disc disease, lumbar and 
lumbosacral spine with residual root irritation approximates 
a disability which is pronounced.

4.  The veteran is service-connected for degenerative disc 
disease, lumbar and lumbosacral spine with residual root 
irritation at a 60 percent rating; this is his only service-
connected disability.

5.  The veteran has completed four years of high school and 
has occupational experience as a tug boat captain for 18 
years.  He last worked full time in 1981.

6.  The veteran's service connected disability is not of such 
severity as to preclude him from securing or following 
substantially gainful employment suitable for someone of his 
educational and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease, lumbar and lumbosacral spine with 
residual root irritation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 5293 (1998).  

2.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a), 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Rating for a Back Disability.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his back 
disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).  As such, the ratings 
take into account such factors as pain, discomfort, and 
weakness in the individual rating.  38 C.F.R. §§ 4.10, 4.40 
(1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

The service medical records showed a history of disc disease 
on separation from service, but no symptoms present.  He had 
disc surgery in 1959 when he was having pain into his right 
leg.  In a March 1983 VA orthopedic examination, the 
impression was of marked degenerative changes in the lower 
lumbar and lumbosacral spine, with mild residual root 
irritation following disk surgery.  He was granted service 
connection in a May 1983 rating decision at a 20 percent 
evaluation.  This was increased to 40 percent in a December 
1987 rating decision, and to the current 60 percent in an 
April 1990 rating decision.

In December 1997, the veteran filed a claim for an increased 
rating.  A search of VA's computerized database showed that 
the veteran had not been treated for his back by VA since 
1995.  He also indicated on his claim form that he had not 
received treatment in the past year.  

In January 1998, the veteran was provided VA compensation and 
pension examinations.  He complained of severe pain in his 
lower back radiating into the groin and into both legs 
especially into the left leg at times.  This was described as 
worse when lying down or getting out of bed.  He could not 
sit or stand in any particular position for any length of 
time.  He stated that he could not take care of himself.  On 
physical examination, he walked into the clinic with a wide 
based gait without any assistive devices.  He was not wearing 
any orthotics.  Examination of the lumbosacral spine showed 
nontender paraspinal muscles, however, during the range of 
motion at the left lateral flexion and right lateral flexion, 
he had some pain in the paraspinal muscle area on the left 
side.  Flexion was 30 degrees, extension 10 degrees, lateral 
flexion 10 degrees on each side and there was loss of lumbar 
lordosis.  Deep tendon reflexes were 2+ in both upper 
extremities and 2+ in the right lower extremity and 1+ in the 
left lower extremity including knee jerk and ankle jerk.  
Sensory function examination to pinprick was symmetrical in 
all extremities.  Straight leg raising test indicated tight 
hamstring muscles and he stated that he had pain in the back 
of his knees at 80 degrees.  Beyond that he stated that he 
had back pain, especially on the left side in the L4-5/S1 
area.  He was able to stand on one lower extremity at a time, 
better on the right side than the left.  He had difficulty 
standing or walking on the heels and toes.  The impression 
was severe degenerative disc disease of the lumbosacral 
spine, probably degenerative disc disease of the cervical 
spine and status post lumbar diskectomy.

In an October 1998 letter to VA, the veteran wrote that he 
was unable to continue his job as a tug boat captain in 1981 
due to the constant pain in his back when he sat or stood for 
long periods of time.  He added that it was true as noted on 
the recent VA examination that he had no trouble walking, but 
he could not stand or sit without severe pain.

Analysis

The veteran is currently rated under Diagnostic Code 5293, 
for intervertebral disc syndrome.  This diagnostic code 
contemplates persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  Ratings from 0 
to 60 percent are awarded depending on the degree of severity 
of symptoms.  A 10 percent rating is assigned where the 
symptoms are no more than mild.  A 20 percent rating 
contemplates moderate symptoms, with recurring attacks.  A 40 
percent rating is contemplated if symptoms are severe, with 
recurring attacks, and with intermittent relief.  The next 
higher rating of 60 percent, the maximum rating possible, 
contemplates pronounced symptoms with little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(1998).

The veteran is appropriately rated under Diagnostic Code 5293 
at the 60 percent level for his symptoms of sciatic 
neuropathy which include complaints of severe pain in his 
lower back with pain radiating into the groin and both legs, 
and paraspinal muscle pain.  He also complained that he could 
not sit or stand without suffering severe pain.  This more 
nearly approximates the term "little intermittent relief," 
as contemplated for pronounced symptoms of intervertebral 
disc syndrome.  This is the highest possible rating under 
Diagnostic Code 5293.

Only two diagnostic codes for rating lumbar spine disorders 
contemplate ratings in excess of 60 percent.  Diagnostic Code 
5285 assigns a 100 percent rating when there are residuals of 
a fractured vertebra with cord involvement, bedridden, or 
long leg braces.  Diagnostic code 5286 contemplates an 
assignment of a 100 percent rating when there is complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285, 5286 (1998).  None of the criteria for 
consideration under these diagnostic codes have been shown in 
this case.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  The 
Board also notes that the veteran's accredited representative 
specifically claimed in July 1999 arguments to the Board that 
the recent VA examination was inadequate because the examiner 
failed to address any functional loss due to pain.  However, 
the veteran is already rated at the schedular maximum under 
Diagnostic Code 5293 for intervertebral disc syndrome, 
therefore sections 4.40 and 4.45, with respect to additional 
functional loss due to pain on motion, are not applicable.  
Johnston v. Brown, 10 Vet. App.  80, 85 (1997) (holding that 
it is inappropriate and unnecessary to remand a case to 
consider functional loss due to pain if the veteran is 
already receiving the maximum available rating for limitation 
of motion).  See VAOPGCPREC 36-97 (December 12, 1997) 
(Diagnostic Code 5293 involves loss of range of motion).

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis.  Recently, the VA's 
Office of the General Counsel provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).  Although the veteran has X-ray evidence of 
degenerative changes, because the diagnostic code under which 
the veteran is rated involves limitation of motion, a 
separate rating for arthritis is not for application.

The preponderance of the evidence of record is against a 
disability rating in excess of 60 percent for the veteran's 
service-connected degenerative disc disease, lumbar and 
lumbosacral spine with residual root irritation.  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that problems with the veteran's back 
have resulted in frequent periods of hospitalization or in 
marked interference with employment.  In his December 1997 
claim for an increased rating, the veteran indicated that he 
had not been hospitalized or received any treatment for his 
back in the past year.  He described himself as a tug boat 
captain, and last worked in December 1981.  He also stated in 
his December 1997 claim that he had not tried to obtain 
employment since that time, although later in February 1999 
arguments to the Board, his representative indicated that he 
had looked for work in the areas he was trained, but no one 
was willing to hire him because of his back condition.  On 
his most recent VA examination, he stated that he could not 
work because of severe pain in his back on sitting or 
standing; however, he was able to walk into the clinic 
without difficulty, and without assistive devices.  It is 
undisputed that the veteran's service-connected low back 
disability has an adverse effect on his employment as evident 
from his high rating of 60 percent, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  Unemployability.

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well-
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The regulations provide that "total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

In this case, the Board notes that the veteran is service-
connected for degenerative disc disease, lumbar and 
lumbosacral spine with residual root irritation at a 60 
percent disability rating.  As such, the minimum percentage 
requirements under 38 C.F.R. § 4.16(a) (1998) have been met.  
However, in addition to satisfying the percentage 
requirements, the evidence must show that the veteran is 
unemployable as a direct result of his service-connected 
disabilities.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court 
noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed or has 
difficulty obtaining employment is not 
enough.  A high rating in itself is a 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
November 1997, he indicated that he had four years of high 
school with a GED and last worked full time in 1981 as a tug 
boat captain, an occupation he held for approximately 18 
years. 

In January 1998, VA compensation and pension examinations 
were conducted, in part, to specifically address the level of 
functional impairment attributable to the veteran's service-
connected disability, and to determine his unemployability.  
In his general examination, he appeared well developed and 
well nourished.  He complained of a skin rash on his legs.  
He had occasional headaches and complained of sneezing.  He 
had ringing in his ears.  He related a history of myocardial 
infarction in April 1996 and a four vessel coronary artery 
bypass graft.  He had chest pain once a week.  He complained 
of shortness of breath.  From his orthopedic examination, the 
range of motion of the cervical spine was noted to be 
markedly limited especially for lateral flexion and rotation 
bilaterally.  His several diagnoses from both his general and 
orthopedic examinations included the following:

1.	History of tinnitus;
2	Atherosclerotic cardiovascular 
disease, status post myocardial 
infarction, status post four-vessel 
coronary artery bypass graft;
3.	Hypertension;
4.	Bronchitis;
5.	Prostatism, rule out BPH;
6.	Severe degenerative disc disease of 
lumbosacral spine, 
7.	Probable degenerative disc disease 
of cervical spine; and
8.	Status post lumbar diskectomy.

Addressing the question of the veteran's employability, the 
orthopedic examiner stated the following:  

It is obvious that the veteran is 
unemployable due to multiple reasons 
including degenerative disc disease of 
[the] lumbosacral spine, cervical spine 
and coronary artery disease.  However, it 
is not possible to say if his 
unemployability is exclusively due to 
[his] service-connected lower back 
injury.

With four years of high school and an 18 year history as a 
tug boat captain, the veteran has demonstrated that he has 
the skills for gainful employment.  Although he is 
considerably limited by his service-connected back 
disability, and has indicated that he cannot sit or stand for 
prolonged periods of time, this fact alone does not preclude 
his employment.  The 60 percent disability evaluation 
currently in effect is a recognition of his impairment in 
earning capacity because of his service-connected disability.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5292.  
Although the VA orthopedic examiner indicated that it was 
clear that the veteran was unemployable, he stated that this 
was due to "multiple reasons" and it was not possible to 
say if this was exclusively due to his service-connected 
disability.  His cervical spine disability and coronary 
artery disease were two disabilities specifically mentioned 
which contributed to his unemployability, but for which he is 
not service-connected.  In short, the evidence does not 
demonstrate that the veteran's low back disability alone is 
so severe as to preclude all forms of gainful employment.  
Specifically, there is no evidence that his service-connected 
disability would prohibit his employment in a position 
comparable to his previous employment as a tug boat captain.  
His occupational history indicates he has at least some 
knowledge of the maritime industry that could, for example, 
be useful in a sales or clerical position, one not requiring 
that he remain seated or standing for long periods of time.

The Board notes with regard to the veteran's service 
connected disability that the descriptions in the medical 
reports of the degree and extent of the veteran's lower back 
disability contrasts sharply with descriptions of the kinds 
of disabling conditions contemplated by the regulations as 
permanently and totally disabling.  See, e.g., 38 C.F.R. §§ 
4.15, 3.340(b) ("permanent loss or loss of use of both hands, 
or of both feet, or of one hand and one foot, or of the sight 
of both eyes, or becoming permanently helpless or bedridden . 
. . .").

Furthermore, the description of the veteran's service 
connected disability in the medical examination reports does 
not provide an overall impression of a severely incapacitated 
individual.  38 U.S.C.A. § 1502 (West 1991).  For example, 
although the veteran is significantly impaired in his ability 
to stand or sit for any length of time, there is no evidence 
that by varying his position he could not perform to the same 
level of ability as anyone else with his level of skill and 
experience.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment solely by reason of his service connected 
disability even when this disability is assessed in the 
context of subjective factors such as his occupational 
background, and education.  As such, the veteran's claim for 
a total rating on the basis of individual unemployability 
cannot be granted.

Because the evidence for and against unemployability is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

An increased rating for degenerative disc disease, lumbar and 
lumbosacral spine with residual root irritation is denied.  

A total rating for compensation based on individual 
unemployability due to service connected disabilities is 
denied.



		
	KATHLEEN K. GALLAGER
	Acting Member, Board of Veterans' Appeals



 

